Citation Nr: 9925186	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  96-15 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999).  

3.  Entitlement to Dependent's Educational Assistance under 
the provisions of 38 U.S.C.A. Chapter 35 (West 1991).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from June 1958 to June 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

The case was previously before the Board in June 1997, when 
it was remanded so the appellant could appoint a 
representative.  That was done.  

In February 1999, the Board Remanded the case to obtain the 
veteran's Social Security Administration (SSA) medical 
records.  This was done.  The Board proceeds with it review 
of the appeal.   


FINDINGS OF FACT

1.  The substantive appeal did not included allegations of 
error of fact or law on the issue of entitlement to service 
connection for the cause of the veteran's death.  

2.  There is no other timely correspondence which could be 
accepted as an addendum to the substantive appeal and which 
contains allegations of error of fact or law on the issue of 
entitlement to service connection for the cause of the 
veteran's death.  

3.  The substantive appeal did not included allegations of 
error of fact or law on the issue of entitlement to 
Dependent's Educational Assistance under the provisions of 
38 U.S.C.A. Chapter 35 (West 1991).  

4.  There is no other timely correspondence which could be 
accepted as an addendum to the substantive appeal and which 
contains allegations of error of fact or law on the issue of 
entitlement to Dependent's Educational Assistance under the 
provisions of 38 U.S.C.A. Chapter 35 (West 1991).  

5.  There is no evidence connecting the veteran's death to VA 
hospitalization, medical or surgical treatment, either 
directly or through his median nerve damage.  


CONCLUSIONS OF LAW

1.  The appellant did not submit a timely, adequate 
substantive appeal on the issue of entitlement to service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. §§ 20.202, 20.203 (1998).  

2.  The appellant did not submit a timely, adequate 
substantive appeal on the issue of entitlement to Dependent's 
Educational Assistance under the provisions of 38 U.S.C.A. 
Chapter 35 (West 1991).  38 U.S.C.A. § 7105(d) (West 1991); 
38 C.F.R. §§ 20.202, 20.203 (1998).  

3.  The claim of entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for the Cause of the 
Veteran's Death
Entitlement to Dependent's Educational Assistance under the 
Provisions of 38 U.S.C.A. Chapter 35 (West 1991)

The February 1999 Remand by the Board notified the appellant 
that the issues of entitlement to service connection for the 
cause of the veteran's death and entitlement to Dependent's 
Educational Assistance under the provisions of 38 U.S.C.A. 
Chapter 35 (West 1991) would be addressed pursuant to 
legislative authority which provides that the Board may 
dismiss any appeal which fails to make specific allegations 
of error of fact or law related to specific items in the 
statement of the case and clearly identifying the benefit 
sought on appeal.  See 38 U.S.C.A. § 7105(d) (West 1991); 
38 C.F.R. § 20.202 (1998).  An application for review on 
appeal shall not be entertained unless it is in conformity 
with Chapter 71, Title 38, United States Code.  38 U.S.C.A 
§ 7108 (West 1991).  

The February 1999 Remand notified the appellant of the 
following regulation:

A decision as to the adequacy of 
allegations of error of fact or law in a 
Substantive Appeal will be made by the 
Board of Veterans' Appeals.  When the 
Board raises the issue of adequacy of the 
Substantive Appeal, the appellant and 
representative, if any, will be given 
notice of the issue and a period of 60 
days following the date on which such 
notice is mailed to present written 
argument or to request a hearing to 
present oral argument on this question.  
The date of mailing of the notice will be 
presumed to be the same as the date of 
the letter of notification.

38 C.F.R. § 20.203 (1998).

She was also notified of the following requirements for 
substantive appeals:

If the Statement of the Case and any 
prior Supplemental Statements of the Case 
addressed several issues, the Substantive 
Appeal must either indicate that the 
appeal is being perfected as to all of 
those issues or must specifically 
identify the issues appealed.  The 
Substantive Appeal should set out 
specific arguments relating to errors of 
fact or law made by the agency of 
original jurisdiction in reaching the 
determination, or determinations, being 
appealed.  To the extent feasible, the 
argument should be related to specific 
items in the Statement of the Case and 
any prior Supplemental Statements of the 
Case.  The Board will construe such 
arguments in a liberal manner for 
purposes of determining whether they 
raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege 
specific error of fact or law in the 
determination, or determinations, being 
appealed.

38 C.F.R. § 20.202 (1998).

The Board's February 1999 Remand informed the appellant that 
it was her notice of the Board's intent to consider the 
adequacy of the substantive appeal as to the issues of 
entitlement to service connection for the cause of the 
veteran's death; and entitlement to Dependent's Educational 
Assistance under the provisions of 38 U.S.C.A. Chapter 35 
(West 1991).  She was notified that she and her 
representative had 60 days from the date the Remand was 
mailed to present written argument or to request a hearing to 
present oral argument on the question of adequacy of the 
appeal.  No response on these issues was received.  

Review of the file raises the issue of the adequacy of the 
allegations of error of fact or law in the substantive 
appeal.  The claimant must submit a timely substantive 
appeal.  38 U.S.C.A. § 7105(d)(3) (West 1991).  The 
substantive appeal must make specific allegations of error of 
fact or law related to specific items in the statement of the 
case and clearly identifying the benefit sought on appeal.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 
(1998).  In this case, the appeal form and the hearing 
testimony asserted that VA surgery contributed to cause the 
veteran's death.  Review of the substantive appeal, hearing 
testimony and timely correspondence does not disclose 
anything which could reasonably be construed as a claim that 
the veteran's death was due to disease or injury during 
service, or which could be construed as a claim for 
educational benefits.  Therefore, although the RO certified 
these issues for consideration by the Board, the Board can 
not find an adequate appeal on the issues of entitlement to 
service connection for the cause of the veteran's death; or 
entitlement to Dependent's Educational Assistance under the 
provisions of 38 U.S.C.A. Chapter 35 (West 1991).  The 
appellant was notified of this problem and has not identified 
anything which could be construed as a substantive appeal on 
these issues.  

As there is no substantive appeal making specific allegations 
of error of fact or law on the issues of entitlement to 
service connection for the cause of the veteran's death; or 
entitlement to Dependent's Educational Assistance under the 
provisions of 38 U.S.C.A. Chapter 35 (West 1991), the Board 
must dismiss these issues.  

Entitlement to Dependency and Indemnity Compensation under 
the Provisions of 38 U.S.C.A. § 1151 (West 1991).

As discussed below, this claim must be denied because it is 
not well grounded.  

The death certificate shows the veteran died in November 
1991, at age 54, of a probable acute myocardial infarction.  
No other contributing causes were listed.  The death 
certificate lists the place of death as Rebsamen Regional 
Medical Center.  There was no autopsy.  The appellant 
testified that the veteran actually died at home but was 
brought to the hospital by paramedics.  

At the time of the veteran's death, he was in receipt of 
compensation under 38 U.S.C.A. § 351 (now § 1151) for 
neuropathy of the left median nerve, rated as 60 percent 
disabling, with entitlement to special monthly compensation 
under 38 U.S.C.A. § 314(k) (now § 1114(k)) on account of loss 
of use of one hand.  Service connection had not been 
established for any disabilities.     

During a VA hospitalization in March and April 1986, the 
veteran was treated for peripheral vascular disease with a 
balloon angioplasty.  The report shows that the procedure was 
performed without difficulty with resolution of his gradient.  
However, after the procedure, the veteran complained of 
numbness and tingling pain in the left arm.  

The veteran was re-hospitalized at the VA Medical Center 
(VAMC) in April and May 1986 for the diagnosis of median 
nerve palsy.  Testing located the site of the nerve injury as 
most likely being in the axilla.  He was told that the best 
chance of recovery was median nerve exploration and 
neurolysis.  However he repeatedly refused further surgery.  
On release, he was told that there was a very guarded 
prognosis and his best chance for recovery was immediate 
surgery.  He  refused.  

Further VA and SSA records show complete paralysis and loss 
of use of the left upper extremity.  

At the time of the veteran's death, the law provided that 
where a veteran suffer injury or aggravation of an injury as 
the result of hospitalization, medical or surgical treatment 
and such injury or aggravation resulted in death, dependency 
and indemnity compensation is payable in the same manner as 
if the death were service-connected.  38 U.S.C. § 1151 
(1991).  

In making a claim, the appellant has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  In this appeal for dependency and indemnity 
compensation under 38 U.S.C.A. § 1151, the threshold question 
to be answered is whether the appellant has presented 
evidence of a well-grounded claim; that is, one that is 
plausible.  If she has not presented a well-grounded claim, 
her appeal must fail and there is no duty to assist her 
further in the development of the claim because such 
additional development would be futile.  38 U.S.C.A. § 5107; 
Murphy at 81.  

The provisions of 38 U.S.C.A. § 1151 have changed since the 
appellant filed her claim in 1991.  The law now requires a 
showing of carelessness, negligence, lack of proper skill, 
error in judgment or similar instance of fault on the part of 
VA.  38 U.S.C.A. § 1151(a)(1)(A) (West 1991 & Supp. 1999).  
However, that was not required when the appellant filed her 
claim.  Therefore, the Board has considered the claim under 
the less demanding criteria in effect in November 1991.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

In November 1991, it was necessary that the evidence show VA 
treatment resulted in death.  Consequently, a well grounded 
claim must include some evidence on this critical point.  

The results of treatment and the cause of disability and 
death are both medical questions.  As a lay person, the 
appellant does not have the experience or training to provide 
a competent opinion on these points.  Her testimony that she 
believes there is a connection and her statements that VA 
killed her husband are not competent evidence that a 
connection actually exists.  The opinion of a competent 
medical professional is required.  See  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992); Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  

In this case, there is no evidence from a competent medical 
witness which connects the veteran's death to his VA 
treatment or his left median nerve damage.  

The appellant testified that the veteran's left median nerve 
pain caused him to lose sleep, and this and related stress 
led to the fatal heart attack.  She does not have the medical 
expertise to present competent evidence of a connection.  Her 
testimony is not competent evidence of the required nexus.  
No physician or other trained medical professional has linked 
the left median nerve disorder to the fatal heart attack, 
through pain, or loss of sleep, or any other process.  

The appellant has also asserted that the veteran needed 
additional balloon procedures and VA physicians did not tell 
him that he would need additional balloon procedures.  Such 
an assertion does not present a basis for benefits under old 
or new forms of the law.  It does not assert that VA hospital 
care or medical or surgical treatment resulted in the 
veteran's death.  

Since there is no evidence from a competent source which 
links VA hospital care or medical or surgical treatment to 
the veteran's death, the claim is not well grounded and must 
be denied.  

The rating decisions, statement of the case and supplements 
adequately informed the appellant of the lack of evidence to 
support her claim in accordance with 38 U.S.C. 5103 (West 
1991).  The Board's February 1999 Remand (at 3) particularly 
emphasized that a well grounded claim required evidence of a 
connection from a trained medical professional.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995); Meyer v. Brown, 
9 Vet. App. 425, 429 (1996).  The appellant has not reported 
that any other pertinent evidence might be available.  See 
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Since the claim is not well grounded, further development by 
VA, such as the independent medical expert (IME) opinion 
requested by the representative, is not in order.  Such 
additional development would be futile.  See Murphy at 81.  


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is dismissed.  The claim of 
entitlement to Dependent's Educational Assistance under the 
provisions of 38 U.S.C.A. Chapter 35 (West 1991) is 
dismissed.  

The claim of entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) is denied.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 


